Exhibit 10q






_________ ___, 20__




            
            
            


Re:    Change in Control Severance Agreement
Dear             :
Northwest Natural Gas Company, an Oregon corporation (the “Company”), a
wholly-owned subsidiary of Northwest Natural Holding Company, an Oregon
corporation (“Parent”), considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company. In this connection, the Company recognizes that, as is
the case with many publicly held corporations like Parent, the possibility of a
change in control may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company, its
customers and its shareholders. Accordingly, the Board of Directors of the
Company (the “Board”) has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a change in control of Parent or
the Company.
In order to induce you to remain in the employ of the Company, this letter
agreement, which has been approved by the Board, sets forth severance benefits
which the Company agrees will be provided to you in the event your employment
with the Company is terminated in connection with a Change in Control (as
defined in Section 3 hereof) under the circumstances described below. The
Company and you have entered into a prior letter agreement regarding change in
control severance benefits dated ________ __, 20__. Upon your signature of this
letter agreement, the prior agreement shall be amended and restated in its
entirety in the form of this agreement.
1.    Agreement to Provide Services; Right to Terminate.
(i)    Except as otherwise provided in paragraph (ii) below, the Company or you
may terminate your employment at any time, subject to the Company’s providing
the benefits hereinafter specified in accordance with the terms hereof.
(ii)    In the event of a Potential Change in Control (as defined in Section 3
hereof), you agree that you will not leave the employ of the Company (other than
as a result of Disability, as such term is hereinafter defined) and will render
the services contemplated in the recitals to this Agreement until the earliest
of (a) a date which is 270 days from the occurrence of such Potential Change in
Control, or (b) a termination of your employment pursuant to which you become
entitled under this Agreement to receive the benefits provided in Section 5(iii)
below.
2.    Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect until December 31, 2020; provided, however, that
commencing on January 1, 2021 and each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless at
least 90 days prior to such January 1 date, the Company or you shall have given
notice that this Agreement shall not be extended (provided that no such notice
may be given by the Company during the pendency of





--------------------------------------------------------------------------------



a Potential Change in Control); and provided, further, that this Agreement shall
continue in effect for a period of twenty-four (24) months beyond the term
provided herein if a Change in Control shall have occurred during such term.
Notwithstanding anything in this Section 2 to the contrary, this Agreement shall
terminate automatically if you or the Company terminate your employment prior to
the earlier of Shareholder Approval (as defined in Section 3 hereof), if
applicable, or the Change in Control. In addition, the Company may terminate
this Agreement during your employment if, prior to the earlier of Shareholder
Approval, if applicable, or the Change in Control, you cease to hold your
current position with the Company, except by reason of a promotion.
3.    Change in Control; Potential Change in Control; Shareholder Approval;
Person.
(i)    For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:
(A)    The consummation of:
(1)    any consolidation, merger or plan of share exchange involving Parent (a
“Merger”) as a result of which the holders of outstanding securities of Parent
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
50% of the combined voting power of the outstanding Voting Securities of the
surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger;
(2)    any consolidation, merger, plan of share exchange or other transaction
involving the Company as a result of which Parent does not continue to hold,
directly or indirectly, at least 50% of the outstanding securities of the
Company ordinarily having the right to vote for the election of directors; or
(3)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of
Parent or the Company;
(B)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors of Parent
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or
(C)    Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases or privately negotiated purchases from
anyone other than Parent, have become the beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Securities representing twenty percent (20%) or more of
the combined voting power of the then outstanding Voting Securities.
Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change in Control shall be deemed to have occurred
for purposes of this Agreement if (1) you acquire (other than on the same basis
as all other holders of shares of Common Stock of Parent or the Company) an
equity interest in an entity that acquires Parent or the Company in a Change in
Control otherwise described under subparagraph (A) above, or (2) you are part of
a group that constitutes a Person which becomes a beneficial





--------------------------------------------------------------------------------



owner of Voting Securities in a transaction that otherwise would have resulted
in a Change in Control under subparagraph (C) above.
(ii)    For purposes of this Agreement, a “Potential Change in Control” shall be
deemed to have occurred if:
(A)    Parent or the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;
(B)    any Person (including Parent or the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or
(C)    the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
(iii)    For purposes of this Agreement, “Shareholder Approval” shall be deemed
to have occurred if the shareholders of Parent approve an agreement entered into
by Parent, the consummation of which would result in the occurrence of a Change
in Control.
(iv)    For purposes of this Agreement, the term “Person” shall mean and include
any individual, corporation, partnership, group, association or other “person,”
as such term is used in Section 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”), other than Parent or the Company or any employee benefit
plan sponsored by Parent or the Company.
4.    Termination Following Shareholder Approval or Change in Control. If a
Change in Control occurs, you shall be entitled to the benefits provided in
Section 5(iii) hereof in the event that (x) a Date of Termination (as defined in
Section 4(v) below) of your employment with the Company occurred or occurs after
the earlier of Shareholder Approval, if applicable, or the Change in Control and
no later than twenty-four (24) months after the Change in Control, or (y) your
employment with the Company is terminated by you for Good Reason (as defined
below) based on an event occurring concurrent with or subsequent to the earlier
of Shareholder Approval, if applicable, or the Change in Control and your Notice
of Termination (as defined in Section 4(iv) below) in connection therewith shall
have been given no later than twenty-four (24) months after the Change in
Control; provided, however, that if any such termination is (a) because of your
death, (b) by the Company for Cause (as defined below) or Disability, or (c) by
you other than for Good Reason based on an event occurring concurrent with or
subsequent to the earlier of Shareholder Approval, if applicable, or the Change
in Control, then you shall not be entitled to the benefits provided in Section
5(iii) hereof.
(i)    Disability. Termination by the Company of your employment based on
“Disability” shall mean termination because of your absence from your duties
with the Company on a full-time basis for one hundred eighty (180) consecutive
days as a result of your incapacity due to physical or mental illness, unless
within thirty (30) days after Notice of Termination is given to you following
such absence you shall have returned to the full-time performance of your
duties.
(ii)    Cause. Termination by the Company of your employment for “Cause” shall
mean termination upon (a) the willful and continued failure by you to perform
substantially your assigned duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness) after a demand
for substantial performance is delivered to you by the Chairman of the Board or
Chief Executive Officer of the Company which specifically identifies the manner
in which such executive believes that you have not substantially performed your
duties or (b) the willful engaging by you in illegal conduct





--------------------------------------------------------------------------------



which is materially and demonstrably injurious to the Company. For purposes of
this paragraph (ii), no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted to be done, by you in knowing bad faith and
without reasonable belief that your action or omission was in, or not opposed
to, the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by you in good faith and in the best interests of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of the
conduct set forth above in (a) or (b) of this paragraph (ii) and specifying the
particulars thereof in detail.
(iii)    Good Reason. Termination by you of your employment with the Company for
“Good Reason” shall mean termination by you of your employment with the Company
based on any of the following events provided you give Notice of Termination
after the occurrence of any of the following events and no later than 30 days
after the later of (1) notice to you of such event, or (2) the Change in
Control:
(A)    a change in your status, title, position(s) or responsibilities as an
officer of the Company which does not represent a promotion from your status,
title, position(s) and responsibilities as in effect immediately prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control, or the
assignment to you of any duties or responsibilities which are inconsistent with
such status, title or position(s), or any removal of you from or any failure to
reappoint or reelect you to such position(s), except in connection with the
termination of your employment for Cause or Disability or as a result of your
death or by you other than for Good Reason;
(B)    a reduction by the Company in your base salary as in effect immediately
prior to the earlier of Shareholder Approval, if applicable, or the Change in
Control;
(C)    the failure by the Company or Parent, as applicable, to continue in
effect any Plan (as hereinafter defined) in which you are participating
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control (or Plans providing you with at least substantially similar
benefits) other than as a result of the normal expiration of any such Plan in
accordance with its terms as in effect immediately prior to the earlier of
Shareholder Approval, if applicable, or the Change in Control, or the taking of
any action, or the failure to act, by the Company or Parent which would
adversely affect your continued participation in any of such Plans on at least
as favorable a basis to you as is the case immediately prior to the earlier of
Shareholder Approval, if applicable, or the Change in Control or which would
materially reduce your benefits in the future under any of such Plans or deprive
you of any material benefit enjoyed by you immediately prior to the earlier of
Shareholder Approval, if applicable, or the Change in Control;
(D)    the failure by the Company to provide and credit you with the number of
paid vacation days to which you are then entitled in accordance with the
Company’s normal vacation policy as in effect immediately prior to the earlier
of Shareholder Approval, if applicable, or the Change in Control;
(E)    the Company’s requiring you to be based more than 30 miles from where
your office is located immediately prior to the earlier of Shareholder Approval,
if applicable, or the Change in Control except for required travel on the
Company’s business to an extent substantially consistent with the business
travel obligations which you undertook on behalf of the Company prior to the
earlier of Shareholder Approval, if applicable, or the Change in Control;





--------------------------------------------------------------------------------



(F)    the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 7 hereof;
(G)    any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (iv) below (and, if applicable, paragraph (ii) above); and for
purposes of this Agreement, no such purported termination shall be effective; or
(H)    the failure by the Company to pay you any portion of your current
compensation, to credit your account under any deferred compensation plan in
accordance with your previous election, or to pay you any portion of an
installment of deferred compensation under any Plan in which you participated,
within seven (7) days of the date such compensation is due.
For purposes of this Agreement, “Plan” shall mean any compensation plan such as
an incentive, stock option or restricted stock plan or any employee benefit plan
such as a savings, pension, profit sharing, deferred compensation, medical,
disability, accident, life insurance, or relocation plan or policy or any other
plan, program or policy of the Company or Parent intended to benefit employees
of the Company.
(iv)    Notice of Termination. Any purported termination by the Company or by
you (other than termination due to your death, which shall terminate your
employment automatically) following the earlier of Shareholder Approval, if
applicable, or a Change in Control shall be communicated by Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.
(A)    With respect to any Notice of Termination given by you for Good Reason,
such Notice of Termination may indicate that such termination for Good Reason
shall be conditioned upon, and postponed until, the date on which it is finally
determined, either by mutual written agreement of the parties or by the
arbitrators in a proceeding as provided in Section 13 hereof, that Good Reason
exists for such termination. If a Notice of Termination given by you for Good
Reason indicates that such termination shall be so conditioned and postponed,
then, if the Company disputes the existence of Good Reason, the Company shall,
within thirty (30) days after the Notice of Termination is given, notify you
that a dispute exists concerning the termination, whereupon Section 13 hereof
shall apply to such dispute. If no such notice is given by the Company within
such 30-day period, then a final determination that Good Reason exists shall be
deemed to have occurred on the date thirty (30) days after the Notice of
Termination for Good Reason is given.
(B)    Notwithstanding anything to the contrary in this Agreement:
(1)    if, at any time before the Date of Termination determined pursuant to
this Agreement with respect to any purported termination by you of your
employment with the Company, there exists a basis for the Company to terminate
your employment for Cause, then the Company may, regardless of whether or not
you have given Notice of Termination for Good Reason and regardless of whether
or not Good Reason exists, terminate your employment for Cause, in which event
you shall not be entitled to the benefits provided in Section 5(iii) hereof, and
(2)    if you die or your employment is terminated based on Disability after you
have given Notice of Termination for Good Reason and before the Date of
Termination determined





--------------------------------------------------------------------------------



under this Agreement with respect to that Notice of Termination, and it is
subsequently finally determined that Good Reason existed at the time your
employment terminated, then termination of your employment shall be deemed to
have occurred for Good Reason (and not due to your death or Disability) and you
shall be entitled to the benefits provided in Section 5(iii) hereof.
(v)    Date of Termination. “Date of Termination” shall mean the date your
employment with the Company is terminated following the earlier of Shareholder
Approval, if applicable, or a Change in Control, which date shall be determined
as follows:
(A)    if your employment is to be terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that, if you shall have returned
to the performance of your duties on a full-time basis during such thirty (30)
day period, then the termination for Disability contemplated by the Notice of
Termination shall not occur),
(B)    if your employment is terminated due to your death, the date of your
death,
(C)    if your employment is to be terminated by the Company other than for
Disability, or if your employment is to be terminated by you without a claim of
Good Reason, the date specified in the Notice of Termination, and
(D)    if your employment is to be terminated by you for Good Reason, the date
ninety (90) days after the date on which a Notice of Termination is given,
unless either:
(1)    an earlier date has been agreed to by the Company either in advance of,
or after, receiving such Notice of Termination (in which case such earlier date
shall be the Date of Termination),
(2)    pursuant to and in accordance with Section 4(iv) you have indicated in
your Notice of Termination that you are conditioning your termination upon (and
postponing such termination until) the date on which it is finally determined
that Good Reason exists for such termination (in which case the later of such
date as determined in accordance with Section 4(iv) above, or the date otherwise
determined under this Section 4(v)(D), shall be the Date of Termination),
(3)    the Company shall not have notified you within fifteen (15) days after a
Notice of Termination for Good Reason is given that it intends to fully correct
the circumstances giving rise to Good Reason (in which case the date fifteen
(15) days after the Notice of Termination shall be the Date of Termination), or
(4)    if the Company gives notice as provided in Section 4(v)(D)(3) and if the
circumstances giving rise to Good Reason are fully corrected on or prior to the
date that is ninety (90) days after such Notice of Termination was given, then
the termination for Good Reason contemplated by such Notice of Termination shall
not occur.
(E)    You shall not be obligated to perform any services after the Date of
Termination that would prevent the termination of your employment on such Date
of Termination from qualifying as a “separation from service” as defined in
Treasury Regulations §1.409A-1(h).





--------------------------------------------------------------------------------



5.    Compensation Upon Termination or During Disability.
(i)    During any period following the earlier of Shareholder Approval, if
applicable, or a Change in Control that you fail to perform your duties as a
result of incapacity due to physical or mental illness, you shall continue to
receive your full base salary at the rate then in effect and any benefits or
awards under any Plans shall continue to accrue during such period, to the
extent not inconsistent with such Plans, until your employment is terminated
pursuant to and in accordance with Sections 4(i) and 4(v) hereof. Thereafter,
your benefits shall be determined in accordance with the Plans then in effect.
(ii)    If your employment shall be terminated for Cause or as a result of death
following the earlier of Shareholder Approval, if applicable, or a Change in
Control, the Company shall pay you your full base salary through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given plus any benefits or awards which pursuant to the terms of any Plans
have been earned or become payable, but which have not yet been paid to you.
Thereupon the Company shall have no further obligations to you under this
Agreement.
(iii)    If a Change in Control occurs and either (a) after the earlier of
Shareholder Approval, if applicable, or the Change in Control and no later than
twenty-four (24) months after the Change in Control, a Date of Termination of
your employment with the Company occurred or occurs as a result of a termination
by the Company other than for Cause or Disability, or (b) your employment with
the Company is terminated by you for Good Reason based on an event occurring
concurrent with or subsequent to the earlier of Shareholder Approval, if
applicable, or the Change in Control and your Notice of Termination in
connection therewith shall have been given no later than twenty-four (24) months
after the Change in Control, then, by no later than the fifth day following the
later of the Date of Termination or the Change in Control (except as may
otherwise be provided), you shall be entitled, without regard to any contrary
provisions of any Plan, to a severance benefit as follows:
(A)    the Company shall pay your full base salary through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given plus any benefits or awards which pursuant to the terms of any Plans
have been earned or become payable, but which have not yet been paid to you;
provided, however, that with respect to a termination of your employment for
Good Reason based on a reduction by the Company in your base salary as in effect
immediately prior to the earlier of Shareholder Approval, if applicable, or the
Change in Control, the Company shall pay your full base salary through the Date
of Termination at the rate in effect just prior to such reduction plus any
benefits or awards which pursuant to the terms of any Plans have been earned or
become payable, but which have not yet been paid to you;
(B)    as severance pay and in lieu of any further salary for periods subsequent
to the Date of Termination, the Company shall pay to you in a single payment an
amount in cash equal to _____ times the sum of (1) the greater of (i) your
annual rate of base salary in effect on the Date of Termination or (ii) your
annual rate of base salary in effect immediately prior to the earlier of
Shareholder Approval, if applicable, or the Change in Control and (2) the
greater of (i) the average of the last three annual bonuses (annualized in the
case of any bonus paid with respect to a partial year) paid to you preceding the
Date of Termination or (ii) the average of the last three annual bonuses
(annualized in the case of any bonus paid with respect to a partial year) paid
to you preceding the earlier of Shareholder Approval, if applicable, or the
Change in Control; and
(C)    for a twenty-four (24) month period after the Date of Termination
(specifically including a Date of Termination that occurs after Shareholder
Approval and prior to a Change in Control), the Company shall arrange to provide
you, your spouse and your dependents with life,





--------------------------------------------------------------------------------



accident and health insurance benefits substantially similar to those which you
were receiving immediately prior to the earlier of Shareholder Approval, if
applicable, or the Change in Control. Notwithstanding the foregoing, the Company
shall not provide any benefit otherwise receivable by you pursuant to this
subparagraph (C) to the extent that a similar benefit is actually received by
you from a subsequent employer during such twenty-four (24) month period, and
any such benefit actually received by you shall be reported to the Company.
(iv)    The amount of any payment provided for in this Section 5 shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by you as the result of employment by another employer after
the Date of Termination, or otherwise. Your entitlements under Section 5(iii)
are in addition to, and not in lieu of, any rights, benefits or entitlements you
may have under the terms or provisions of any Plan.
6.    Parachute Payments. Notwithstanding any other provision in this Agreement
or any other agreement or arrangement between the Company or Parent and you with
respect to compensation or benefits (each an “Other Arrangement”), in the event
that the provisions of Sections 280G and 4999 of the Internal Revenue Code of
1986, as amended, or any successor provisions (the “Code”), would cause you to
receive a greater after-tax benefit from the Capped Benefit (as defined below)
than from the amounts (including the monetary value of any non-cash benefits)
otherwise payable pursuant to this Agreement or any Other Arrangement (the
“Specified Benefits”), the Capped Benefit shall be paid to you in lieu of the
Specified Benefits. The “Capped Benefit” shall equal the Specified Benefits,
reduced by the amount necessary to prevent any portion of the Specified Benefits
from being a “parachute payment” as defined in Section 280G(b)(2) of the Code.
The Capped Benefit would therefore equal 2.99 multiplied by your applicable
“base amount” as defined in Section 280G(b)(3) of the Code. For purposes of
determining whether you would receive a greater after-tax benefit from the
Capped Benefit than from the Specified Benefits, there shall be taken into
account any excise tax that would be imposed under Section 4999 of the Code and
all federal, state and local taxes required to be paid by you in respect of the
receipt of such payments. The parties acknowledge that the application of
Section 280G is uncertain in many respects and agree that the Company shall make
all calculations and determinations under this section (including application
and interpretation of the Code and related regulatory, administrative and
judicial authorities) in good faith, which calculations and determinations shall
be conclusive absent manifest error. The Company shall provide you with a
reasonable opportunity to review and comment on the Company’s calculations of
the Capped Benefit and to request which of the Specified Benefits shall be
reduced. If, after payment of any amount under this Agreement or any Other
Arrangement, it is determined that the calculation of the Capped Benefit was
calculated incorrectly, the amount of the Capped Benefit will be adjusted, the
Company shall pay to you any additional amount that should have been paid to
you, and you shall repay to the Company any amount that should not have been
paid to you, in each case with interest at the discount rate applicable under
Section 280G(d)(4) of the Code.
7.    Successors; Binding Agreement.
(i)    Upon your written request, the Company will seek to have any Successor
(as hereinafter defined), by agreement in form and substance satisfactory to
you, assent to the fulfillment by the Company of its obligations under this
Agreement. For purposes of this Agreement, “Successor” shall mean any Person
that succeeds to, or has the practical ability to control (either immediately or
with the passage of time), the Company’s business directly, by merger,
consolidation or purchase of assets, or indirectly, by purchase of Parent’s or
the Company’s Voting Securities or otherwise.
(ii)    This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such





--------------------------------------------------------------------------------



amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.
8.    Fees and Expenses. The Company shall pay to you all legal fees and related
expenses incurred by you in good faith as a result of (i) your termination
following the earlier of Shareholder Approval, if applicable, or a Change in
Control (including all such fees and expenses, if any, incurred in contesting or
disputing in good faith any such termination) or (ii) your seeking to obtain or
enforce in good faith any right or benefit provided by this Agreement.
9.    Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in Sections 5, 6, 7(ii), 8 and 13 of this Agreement
shall survive termination of this Agreement, but only with respect to a Change
in Control occurring during the term of this Agreement.
10.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the respective party set forth on the first page of this Agreement,
provided that all notices to the Company shall be directed to the attention of
the Chairman of the Board or Chief Executive Officer of the Company, with a copy
to the Secretary of the Company, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
11.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and the Chairman of the Board or Chief Executive Officer
of the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or of compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Oregon.
12.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
13.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Portland,
Oregon by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award, which award shall be a final and binding determination of
the dispute or controversy, in any court having jurisdiction; provided, however,
that you shall be entitled to seek specific performance of your right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. The Company shall bear all
costs and expenses of the arbitrators arising in connection with any arbitration
proceeding pursuant to this Section 13.
14.    Related Agreements. To the extent that any provision of any other
agreement between the Company or any of its subsidiaries and you shall limit,
qualify or be inconsistent with any provision of this Agreement, then for
purposes of this Agreement, while the same shall remain in force, the provision
of this Agreement shall control and such provision of such other agreement shall
be deemed to have been superseded,





--------------------------------------------------------------------------------



and to be of no force or effect, as if such other agreement had been formally
amended to the extent necessary to accomplish such purpose.
15.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.
Sincerely,
NORTHWEST NATURAL GAS COMPANY




By:                        
                        


Agreed to this ____ day
of ____________, 20__.




                    







